Citation Nr: 1748873	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  08-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for meningitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Samantha A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1966 to March 1968 and June 1968 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran requested a hearing before a Veterans Law Judge at his local VA office; however, in August 2017 he withdrew his appeal of his claim and his hearing request. 


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the VA received a written notification from the Veteran, through his representative, requesting withdrawal of his appeal regarding entitlement to service connection for meningitis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection due to meningitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. § 7104, 7105(d). 

In the case at the hand, the Veteran, through his representative, withdrew the appeal as to the issue of service connection for meningitis.  In a written statement received in September 2017, the Veteran requested to "withdraw all appeals and BVA hearing."  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to service connection for meningitis is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


